          Case 1:21-cr-00153-RBW Document 9 Filed 03/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

               v.                                       Case No: 21-cr-00153 (RBW)


DANIEL GOODWYN,
           Defendant.




                                 NOTICE OF APPEARANCE
      The Clerk is hereby notified that the undersigned, John Daniel Hull, appears on behalf of
Defendant Daniel Goodwyn in the above-styled action. He appears as retained.


                                             Respectfully submitted,
                                             JOHN DANIEL HULL
                                             COUNSEL FOR DEFENDANT


                                             By: ___ /s/ J. Daniel Hull
                                             JOHN DANIEL HULL

                                             DC Bar No. 323006; California Bar No. 222862
                                             Hull McGuire PC
                                             1420 N Street, N.W.
                                             Washington, D.C. 20005
                                             619-895-8336
                                             jdhull@hullmcguire.com
